


110 HCON 285 IH: Expressing the sense of the Congress that a

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 285
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Kanjorski (for
			 himself, Mrs. Capito,
			 Mr. Wilson of Ohio,
			 Mr. Altmire,
			 Mr. Murtha,
			 Mr. Carney,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Chandler,
			 Mr. Peterson of Pennsylvania,
			 Mr. George Miller of California,
			 Mr. Holden,
			 Mr. Gerlach,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Wolf, and
			 Mr. Space) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  postage stamp should be issued honoring the Nation’s coal
		  miners.
	
	
		Whereas the Nation is greatly indebted to coal miners for
			 the difficult and dangerous work they perform to provide the fuel needed to
			 operate the Nation’s industries and to provide energy to homes and
			 businesses;
		Whereas millions of workers have toiled in the Nation’s
			 coal mines over the last century, risking both life and limb to fuel the
			 Nation’s economic expansion;
		Whereas during the last century, over 100,000 coal miners
			 have been killed in mining accidents in the Nation’s coal mines;
		Whereas thousands of coal miners have contracted black
			 lung disease as a direct result of their toil in the Nation’s coal
			 mines;
		Whereas coal provides 50 percent of the Nation’s
			 electricity and is an essential fuel for industries such as steel, cement,
			 chemicals, food, and paper;
		Whereas the United States has a demonstrated coal reserve
			 of more than 491,000,000,000 tons, with an estimated 263,000,000,000 tons of
			 recoverable reserves which, at current production rates, represents about 275
			 years of recoverable coal reserves;
		Whereas these coal reserves represent about 95 percent of
			 all fossil fuel reserves in the United States, and about one fourth of the
			 world’s known coal reserves;
		Whereas the recoverable coal reserves in the United States
			 have the energy equivalent of about 1,000,000,000,000 barrels of oil, which is
			 comparable to all of the world’s known oil reserves;
		Whereas since the energy crises of the 1970s, United
			 States dependence on foreign oil has grown substantially, with imported oil
			 accounting for 39 percent of all oil consumed in 1973 and about 60 percent
			 today;
		Whereas energy security is an integral component of the
			 Nation’s economy and national security;
		Whereas coal mining continues to be the economic engine
			 for many communities, providing jobs to areas with little economic
			 diversity;
		Whereas coal mining provides economic benefits far beyond
			 its direct revenues, including billions of dollars in economic output and
			 household earnings and hundreds of thousands of jobs in other industries;
			 and
		Whereas issuing a postage stamp to honor the Nation’s coal
			 miners is fitting and proper: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a stamp honoring the Nation’s coal miners;
			 and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
